[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 96-2168

                      TERRENCE BROOKER,

                    Petitioner, Appellant,

                              v.

                        UNITED STATES,

                    Respondent, Appellee.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF RHODE ISLAND

        [Hon. Ronald R. Lagueux, U.S. District Judge]                                                                

                                         

                            Before

                     Selya, Circuit Judge,                                                     
                  Cyr, Senior Circuit Judge,                                                       
                  and Lynch, Circuit Judge.                                                      

                                         

Terrence Terain Brooker on brief pro se.                                   
Sheldon  Whitehouse, United  States Attorney,  Margaret E.  Curran                                                                              
and Edwin J.  Gale, Assistant  United States Attorneys,  on brief  for                          
appellee.

                                         

                        April 29, 1997
                                         

          Per  Curiam.   Pro  se  appellant  Terrence Brooker                                 

appeals  from the denial of his motion to vacate his sentence

under 28 U.S.C.   2255.  We affirm.

          In   his   motion,   Brooker   alleged   that   his

constitutional  rights to  due process  and to  the effective

assistance  of counsel  had been  violated when  his attorney

failed  to challenge, at sentencing  or on direct appeal, his

enhanced  sentencing  for  conspiring  to distribute  and  to

possess crack cocaine.   According to Brooker, the government

failed to prove that  the drug crime to which  he pled guilty

involved  "crack cocaine,"  rather  than some  other form  of

"cocaine base"  for which he  would have been  more leniently

sentenced.    However,  the  plea  hearing  transcript  shows

unambiguously that, under oath, Brooker knowingly admitted to

having   agreed   to  distribute   crack  cocaine   in  taped

conversations with a  government informant.  "There can be no

question that admissions to the court by a defendant during a

guilty plea colloquy  can be relied upon by  the court at the

sentencing  stage."  United States v. James, 78 F.3d 851, 856                                                       

(3d Cir.), cert. denied, 117 S. Ct. 128  (1996).  Because the                                   

record  conclusively  refutes  the allegations  in  Brooker's

unverified     2255  motion,  the district  court  was  fully

justified  in   denying   the  motion   without  holding   an

evidentiary  hearing.  See United States  v. LaBonte, 70 F.3d                                                                

1396,  1413 (1st Cir. 1995),  petition for cert. granted, 116                                                                    

                             -2-

S. Ct. 2545 (1996) (a   2255 motion may  be dismissed without

an evidentiary hearing if key factual averments in the motion

are  contradicted "by  established  facts of  record"; habeas

claims  must "rest  on  a foundation  of factual  allegations

presented  under  oath,  either  in a  verified  petition  or

supporting affidavits").  

     Moreover, the district court had no obligation to permit

Brooker to  file a "traverse" to  the government's opposition

to  his motion, as  Brooker claims.   This is  so because the

government  did not ask for dismissal of the   2255 motion as

a  delayed or  successive petition.    See Barrett  v. United                                                                         

States,  965 F.2d 1184, 1187 n.3  (1st Cir. 1992) (the   2255                  

rules do not contemplate the filing of a traverse, unless the

government's response asks for  dismissal of the motion under

Rule 9 relative to delayed or successive motions).

          On   appeal,  Brooker  has   made  new   claims  of

ineffective  assistance of  counsel, proffering  a supporting

affidavit which  was never  presented to the  district court.

We decline to consider  his new claims.  See United States v.                                                                      

Ocasio-Rivera,  991 F.2d  1,  3 (1st  Cir.  1993) ("It  is  a                         

bedrock  principle  in  this  circuit  that  issues  must  be

squarely  raised  in the  district court  if  they are  to be

preserved for appeal.  That principle applies unreservedly in

the  criminal   sentencing  context.").     Brooker  has  not

                             -3-

described any exceptional circumstances that  would warrant a

different outcome.

          Affirmed.                               

                             -4-